18-23094-rdd         Doc 45      Filed 03/06/20 Entered 03/06/20 16:25:04             Main Document
                                              Pg 1 of 5

MORITT HOCK & HAMROFF LLP
400 Garden City Plaza
Garden City NY 11530
(516) 873-2000
Brandi P. Klineberg
bklineberg@moritthock.com

Attorneys for Three Line - Nyack, LLC,
successor-in-interest to Flushing Bank

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re:
                                                             Chapter 11
LEEBER REALTY LLC,
                                                             Case No.: 18-23094-rdd
                                   Debtor.

---------------------------------------------------------X

               STIPULATION AND ORDER MODIFYING THE AUTOMATIC
             STAY TO ALLOW TURNOVER OF LENDER CASH COLLATERAL

        WHEREAS, on July 17, 2018 (the "Petition Date"), Leeber Realty LLC ("Leeber Realty"

or the "Debtor") filed a voluntary petition for relief under chapter 11 of title 11 of the United States

Code (the "Bankruptcy Code"); and

        WHEREAS, prior to the Petition Date, and on or about December 5, 2005, Debtor executed

in favor of Flushing Bank, a Promissory Note, dated October 24, 2013, in the original principal

amount of $550,000.00 (the "Note"); and

        WHEREAS, the Note is secured by a Mortgage, Security Agreement and Assignment of

Leases and Rents dated December 5, 2005, made by Debtor in favor of Flushing Bank and recorded

with the Rockland County Clerk's Office on April 13, 2006, as Instrument No. 2006-00020305 (the

"Mortgage"); and

        WHEREAS, on or about December 6, 2019, the Mortgage was assigned by Flushing Bank to

Three Line – Nyack LLC ("Three Line – Nyack" or "Lender" and together with the Debtor, the

"Parties"); and
18-23094-rdd       Doc 45     Filed 03/06/20 Entered 03/06/20 16:25:04              Main Document
                                           Pg 2 of 5

       WHEREAS, the Mortgage constitutes a first lien on the real property located at 21 Route 59,

Nyack, New York (the "Property"), as well as a first lien in the leases and rents of the Property; and

       WHEREAS, by the Mortgage, the Debtor also granted Lender a security interest in:

               All leases, lettings, occupancy agreements and licenses
               (collectively, the "Leases") of the Land and/or the Improvements or
               any part thereof now or hereafter entered into and all right, title and
               interest of the Mortgagor thereunder (including, without limitation,
               the case and securities deposited thereunder), the right to receive
               and collect the rents, issues and profits from the Leases (the "Rents"
               and all the estate, right, title, interest, property, possession, claim
               and demand whatsoever, at law as well as in equity, of the
               Mortgagor of, in and to, and all proceeds of any sales or other
               dispositions of the property described in Paragraphs (A), (B), (C)
               and (D) above and this Paragraph (E).

Mortgage, ¶ E; and

       WHEREAS, Section 1.15 of the Mortgage provides as follows:

               The Rents of the Mortgaged Property are hereby transferred and
               assigned to the Mortgagee, and the Mortgagee shall have the right to
               enter upon the Mortgaged Property for the purposes of collecting the
               same and to let and operate the Mortgaged Property or any part
               thereof and to apply the Rents, either in whole or in part, as the
               Mortgagee elects, to the payment of all charges and expenses of the
               Mortgaged Property or in reduction of any part of the Debtor or
               other sums due or to become due under the Note or this Mortgage.
               This assignment and grant shall continue in effect until the Debtor
               and all other obligations secured by this Mortgage are paid in full. . .
               From and after the occurrence of an Event of Default hereunder all
               Rents collected or received by Mortgagor shall be accepted and held
               for Mortgagee in trust and shall not be commingled with the funds
               and property of Mortgagor, but shall be promptly paid over to
               Mortgagee. The Mortgagee may apply all Rents or any part thereof
               so received hereunder, after the payment of all if its expenses
               including costs and attorneys' fees, to the Debtor in such manner as
               it elects or at its option the entire amount or any part thereof so
               received may be released to the Mortgagor.

Mortgage, § 1.15; and

       WHEREAS, on July 13, 2017, and following the Debtor's default under the Mortgage,

Flushing Bank commenced an action to foreclose the Mortgage. See Flushing Bank f/k/a Flushing




                                                  2
18-23094-rdd      Doc 45     Filed 03/06/20 Entered 03/06/20 16:25:04           Main Document
                                          Pg 3 of 5

Savings Bank, FSB v. Leeber Realty LLC et al. [Index No. 033167/2017] (the "Foreclosure

Action"); and

       WHEREAS, by Order entered on March 26, 2018, a Receiver was appointed in the

Foreclosure Action; and

       WHEREAS, by Decision and Order entered November 29, 2019, the State Court presiding

over the Foreclosure Action granted Flushing Bank's motion for summary judgment and appointed

a Referee to compute the amount due to Lender. See Order Granting Summary Judgment,

Reference and Amendment dated November 27, 2019 [Foreclosure Action, Dkt. No. 96]; and

       WHEREAS, in or about June 6, 2012, the Debtor executed a Deed transferring the Property

to Bernard Cohen, Trustee of the Bernard Cohen Revocable Trust for stated consideration of

$10.00 (the "Deed"); and

       WHEREAS, on April 21, 2017, the Debtor filed a complaint in the Southern District of

New York (the "District Court") against Trustco Bank [S.D.N.Y. Case No. 17-cv-02934] (the

"Trustco Litigation"); and

       WHEREAS, on October 6, 2017, Leeber Realty filed an amended complaint against

Trustco Bank which, among other things, added Bernard Cohen, individually and in his capacity as

Trustee of the Bernard Cohen Revocable Trust, as a party plaintiff ("Cohen"); and

       WHEREAS, on December 26, 2017, Leeber Realty and Cohen filed a motion for summary

judgment; and

       WHEREAS, on July 23, 2019, the District Court entered an amended judgment (the

"Trustco Judgment") against Trustco Bank in the amount of $953,461.12, which includes, among

other sums, sum for unpaid rents, attorneys' fees, legal expenses and prejudgment interest thereon

(the "Trustco Award"); and

       WHEREAS, following entry of the Trustco Judgment, Leeber Realty and Cohen and

Trustco Bank filed cross-appeals, and on December 19, 20100, the Second Circuit affirmed the


                                                3
18-23094-rdd            Doc 45         Filed 03/06/20 Entered 03/06/20 16:25:04                             Main Document
                                                    Pg 4 of 5

Trustco Judgment by Summary Order and entered a mandate on January 9, 2020 (the "Appellate

Order"); and

          WHEREAS, following the Appellate Order, Trustco paid an amount in satisfaction of

Trustco Judgment equal to the Trustco Award plus post-judgment interest, of $968,820.92 (the

"Escrowed Sum") into an escrow account maintained by the Debtor's special litigation counsel,

Michael Freeman, Esq of Greenberg Freeman LLP.1 ("Freeman"); and

          WHEREAS, based on the Stay Order2, the Receiver was stayed from substituting itself for

the plaintiff in the Trustco Litigation or otherwise seeking to perfect its interest in the rents (which

are now included in the Escrowed Sum); and

          WHEREAS, the Debtor, Cohen and the Three Line - Nyack have agreed to settle all issues

between them on the terms and conditions set forth below.

          NOW, THEREFORE, it is hereby stipulated, consented to and agreed, by and among the

Parties, through their respective counsel, as follows:

          1.        The automatic stay provisions of section 362 of the Bankruptcy Code are hereby

modified to authorize Freeman to release $757,000.00 from the Escrowed Sum to Three Line –

Nyack in full and final satisfaction of Lender's claims against the Debtor.

          2.        Within five (5) business days of Three Line – Nyack's receipt of the sums set forth

in paragraph 2 above, Three Line – Nyack shall provide to counsel for the Debtor: (i) a Satisfaction

of Mortgage; (ii) a signed Affirmation in Support of Cancelation of the Lis Pendens filed in the

Foreclosure Action; (iii) A signed Stipulation discontinuing the Foreclosure Action with

prejudice.
1 By Order entered on November 1, 2018, this Court approved the retention of Greenberg Freeman LLP, as special counsel to the
Debtor, nunc pro tunc to July 18, 2018, pursuant to Section 327(e) of the Bankruptcy Code for purposes of the representing the
Debtor in the Trustco Litigation. See Order Authorizing Retention of Greenberg Freeman LLP as Special Counsel, Pursuant to 11
U.S.C. § 327(e) [ECF Dkt. 35].
2 See Amended Order Pursuant to 11 U.S.C. § 362(d) Modifying the Automatic Stay Imposed by 11 U.S.C. § 362(a) [ECF Dkt. 37]
("the automatic stay under section 362(a) of the Bankruptcy Code is not vacated with respect to the litigation pending in the United
States District Court for the Southern District of New York entitled Leeber Realty LLC v. Trustco Bank, Case No.
17-cv-02934-KMK-LMS (the "Trustco Litigation"), including, but not limited to the issues raised therein and the rents which are
the subject of the Trustco Litigation. This order does not permit the State Court receiver to exercise any rights or control over the
Trustco Litigation or the rents which are the subject of that action.") ("Stay Order") (emphasis added)


                                                                 4
18-23094-rdd        Doc 45    Filed 03/06/20 Entered 03/06/20 16:25:04            Main Document
                                           Pg 5 of 5

       3.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and determine

any matter arising from or related to the making, interpretation, and enforcement of this

Stipulation.

       4.      The fourteen (14) day stay afforded by Fed. R. Bank. P. 4001(a)(3) is not

applicable and Three Line – Capital may immediately enforce its rights with regard to the

Escrowed Sum upon the entry of this Order.

Joseph Haspel, Esq.                             Moritt Hock & Hamroff LLP
Attorneys for Debtor                            Attorneys for Three Line-Nyack.

By: s/Joseph Haspel                             By: s/Brandi P. Klineberg
    Joseph Haspel                                   Brandi P. Klineberg
    1 West Main Street                              400 Garden City Plaza
    Goshen, NY 10924                                Garden City, NY 11530
    (845) 294-8950                                  (516) 873-2000
    (845) 694-4409
                                                Dated: Garden City, New York
Dated:
                                                February 14, 2020
February 14, 2020

Greenberg Freeman LLP
Attorneys for Debtor
                                                s/Bernard Cohen
By: s/Michael A. Freeman
                                                Bernard Cohen, Trustee of the
    Michael A. Freeman
                                                Bernard Cohen Revocable Trust
    110 East 59th Street, 22nd Floor
    New York, NY 10022
    Tel. 212.838.3121


Dated:
February 14, 2020


It is SO-ORDERED, there being no objections, after due notice and service, of the notice of
presentment, dated February 14, 2020, of this Stipulation and Order and the opportunity for a hearing
thereon.

/s/Robert D. Drain
Honorable Robert D. Drain
United States Bankruptcy Judge

Dated: White Plains, New York
       March 5, 2020




                                                 5
